


EXHIBIT 10.3


ADDENDUM TO PROMISSORY NOTE
(LIBOR PRICING ADJUSTMENTS)




THIS ADDENDUM is attached to and made a part of that certain promissory note
executed by RENTRAK CORPORATION ("Borrower") and payable to WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank"), or order, dated as of December 1, 2014, in the
principal amount of Fifteen Million Dollars ($15,000,000.00) (the "Note").


The following provisions are hereby incorporated into the Note to reflect the
interest rate adjustments agreed to by Bank and Borrower:


INTEREST RATE ADJUSTMENTS:


(a)    Initial LIBOR Margin. The initial LIBOR margin applicable to this Note
shall be as set forth in the "Interest" paragraph herein.


(b)    LIBOR Rate Adjustments. Bank shall adjust the LIBOR margin used to
determine the rate of interest applicable to LIBOR options selected by Borrower
under this Note on a quarterly basis, commencing with Borrower's fiscal quarter
ending March 31, 2015, if required to reflect a change in Borrower's net income
after taxes in accordance with the grid set forth below, as determined on a
rolling 4-quarter basis using generally accepted accounting principles
consistently applied and used consistently with prior practices:


Net Profit/Loss to
 
Applicable LIBOR Margin
Net Loss of greater than $5,000,000.00
 
2.00%
 
 
 
Net Profit of at least $0.00 but net loss less than $5,000,000.00
 
1.75%
 
 
 
Net Profit of $1.00 and greater
 
1.50%

    
Each such adjustment shall be effective on the first Business Day of Borrower's
fiscal quarter following the quarter during which Bank receives and reviews
Borrower's most current fiscal quarter-end financial statements in accordance
with any requirements established by Bank for the preparation and delivery
thereof.


IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Note.


 
RENTRAK CORPORATION
 
 
 
 
By:
/s/ David I Chemerow
 
David I. Chemerow, CFO, COO, and Secretary







